DETAILED ACTION
Response to Amendment
	The Amendment filed April 26 has been entered. Claims 1-25 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed February 26, 2021.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method of performing configuration comprising: 
determining an initial distribution of a plurality of logical devices among a plurality of disk adapters, wherein said determining the initial distribution includes assigning each of the plurality of logical devices a designated one of the plurality of disk adapters as a primary active disk adapter and assigning each of the plurality of logical devices another of the plurality of disk adapters as a secondary disk adapter, and wherein the primary active disk adapter of said each logical device is the only one of the plurality of disk adapters that services I/Os directed to said each logical device and wherein the secondary disk adapter for said each logical device does not actively service I/Os directed to said each logical device and wherein the secondary disk adapter each denoting a different data layout indicating a format in which data is stored on a logical device of said each device type; 
detecting a configuration change, wherein the configuration change includes adding a second plurality of logical devices of a new device type denoting a new data layout indicating a new format in which data is stored on a logical device of said new device type; and 
responsive to detecting a configuration change, performing first processing comprising: 
determining, in accordance with the configuration change, a redistribution of the plurality of logical devices among the plurality of disk adapters, wherein said determining the redistribution includes assigning each of the plurality of logical devices a particular designated one of the plurality of disk adapters as the primary active disk adapter that is the only one of the plurality of disk adapters servicing I/Os directed to said each logical device, wherein said determining the redistribution includes distributing the plurality of logical devices and the second in accordance with the plurality of device types and the new device type.”

Independent claim 17 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A system comprising: 
a processor; and 
a memory comprising code stored thereon that, when executed, performs a method of performing configuration comprising: 
determining an initial distribution of a plurality of logical devices among a plurality of disk adapters, wherein said determining the initial distribution includes assigning each of the plurality of logical devices a designated one of the plurality of disk adapters as a primary active disk adapter and assigning each of the plurality of logical devices another of the plurality of disk adapters as a secondary disk adapter, and wherein the primary active disk adapter of said each logical device is the only one of the plurality of disk adapters that services I/Os directed to said each logical device and wherein the secondary disk adapter for said each logical device does not actively service I/Os directed to said each logical device and wherein the secondary disk adapter assumes a role as the primary active disk adapter for said each logical device upon failure of the designated one of the plurality of disk adapters, wherein the plurality of logical devices have storage provisioned from a RAID group comprising a plurality of physical storage devices, wherein each of the plurality of physical storage devices is configured to be concurrently managed and serviced by the plurality of disk adapters, wherein at least a first disk adapter of the plurality of disk adapters and a second disk adapter of the plurality of disk adapters are each denoting a different data layout indicating a format in which data is stored on a logical device of said each device type; 
detecting a configuration change, wherein the configuration change includes adding a second plurality of logical devices of a new device type denoting a new data layout indicating a new format in which data is stored on a logical device of said new device type; and 
responsive to detecting a configuration change, performing first processing comprising: 
determining, in accordance with the configuration change, a redistribution of the plurality of logical devices among the plurality of disk adapters, wherein said determining the redistribution includes assigning each of the plurality of logical devices a particular designated one of the plurality of disk adapters as the primary active disk adapter that is the only one of the plurality of disk adapters servicing I/Os directed to said each logical device, wherein said determining the redistribution includes distributing the plurality of logical devices and the second plurality of logical devices among the plurality of disk adapters in accordance with the plurality of device types and the new device type.”

Independent claim 18 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:

determining an initial distribution of a plurality of logical devices among a plurality of disk adapters, wherein said determining the initial distribution includes assigning each of the plurality of logical devices a designated one of the plurality of disk adapters as a primary active disk adapter and assigning each of the plurality of logical devices another of the plurality of disk adapters as a secondary disk adapter, and wherein the primary active disk adapter of said each logical device is the only one of the plurality of disk adapters that services I/Os directed to said each logical device and wherein the secondary disk adapter for said each logical device does not actively service I/Os directed to said each logical device and wherein the secondary disk adapter assumes a role as the primary active disk adapter for said each logical device upon failure of the designated one of the plurality of disk adapters, wherein the plurality of logical devices have storage provisioned from a RAID group comprising a plurality of physical storage devices, wherein each of the plurality of physical storage devices is configured to be concurrently managed and serviced by the plurality of disk adapters, wherein at least a first disk adapter of the plurality of disk adapters and a second disk adapter of the plurality of disk adapters are concurrently issuing first I/Os to a same one of the plurality of physical storage devices, wherein the plurality of logical devices have a plurality of device types and wherein said determining the initial distribution includes distributing the plurality of logical devices among the plurality of disk adapters in accordance with the plurality of device types each denoting a different data layout indicating a format in which data is stored on a logical device of said each device type; 
wherein the configuration change includes adding a second plurality of logical devices of a new device type denoting a new data layout indicating a new format in which data is stored on a logical device of said new device type; and 
responsive to detecting a configuration change, performing first processing comprising: 
determining, in accordance with the configuration change, a redistribution of the plurality of logical devices among the plurality of disk adapters, wherein said determining the redistribution includes assigning each of the plurality of logical devices a particular designated one of the plurality of disk adapters as the primary active disk adapter that is the only one of the plurality of disk adapters servicing I/Os directed to said each logical device, wherein said determining the redistribution includes distributing the plurality of logical devices and the second plurality of logical devices among the plurality of disk adapters in accordance with the plurality of device types and the new device type.”

The above recited limitations are supported by the specification as originally filed at least at paragraphs [0050]-[0057] and Figure 4. 
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
The examiner agrees with the statements made on pages 14-16 of the Remarks, filed April 26, 2021, and adopts this reasoning. Additionally, the prior art of Vemuri et al. and DeKoning et al., when taken alone or in combination with each other fail to anticipate and/or 
Claims 2-16 and 19-25 depend from allowable base claims and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed April 26, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137